218 S.W.3d 574 (2007)
Pamela GRAMMER, Appellant,
v.
MERIDIAN MEDICAL TECHNOLOGIES, and
Treasurer of the State of Missouri as the Custodian for the Second Injury Fund, Respondents.
No. ED 88347.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 15, 2007.
Application for Transfer Denied May 1, 2007.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Pamela Grammer appeals the Labor and Industrial Relations Commission's determination that the administrative law judge properly denied her recovery against the Second Injury Fund. We find that the Commission did not err in denying recovery under the Second Injury Fund. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).